Citation Nr: 0705709	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-42 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition, claimed as secondary to service-connected 
orthopedic conditions.

2.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
July 1991.

These matters come before the Board of Veterans' Appeals 
(Board) from December 2003 and September 2005 rating 
decisions.  The December 2003 rating decision denied the 
veteran service connection for a left hip condition and a 
psychiatric condition secondary to service-connected 
orthopedic conditions.  The veteran filed a notice of 
disagreement (NOD) in October 2004, and the RO issued a 
statement of the case (SOC) in November 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2004.

In September 2005, the RO granted the veteran service 
connection for major depressive disorder with a rating of 30 
percent, effective March 25, 2003.  In November 2005, the 
veteran filed an NOD and the RO issued an SOC in March 2006.  
The veteran filed a substantive appeal in April 2006.

In November 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.  During the 
hearing, the veteran submitted additional evidence, along 
with waiver of RO consideration of the evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.800 (2006).

Because the claim pertaining to the veteran's major 
depressive disorder involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A left hip condition was first manifested many years post 
service, and no competent evidence or opinion even suggests a 
nexus between such disability and the veteran's service-
connected orthopedic conditions.

3.  Since the March 25, 2003, effective date of service 
connection, major depressive disorder has been manifested 
primarily by a depressed mood, some sleep impairment, some 
detachment from others, some irritability, anger, 
frustration, and suicidal ideation with no intent or plan; 
these symptoms are indicative of no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip 
condition, claimed as secondary to service-connected 
orthopedic conditions, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2006).

2.  The criteria for an initial rating in excess of 30 
percent for major depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9434 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claims has been accomplished.

Regarding the veteran's claim for service connection, in 
March 2003, the RO sent the appellant a notice letter 
informing him that to support a claim for service-connection 
as secondary to a service-connected disability, the evidence 
must show a claimed physical or mental condition and a 
relationship between the claimed condition and the service-
connected condition.  After this letter, the appellant and 
his representative were afforded an opportunity to respond 
before the RO initially adjudicated the claim.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support the claim 
for service connection, and has been afforded ample 
opportunity to submit such information and evidence. 

Regarding the veteran's claim for a higher rating for his 
depressive disorder, a March 2006 post-rating RO letter 
notified the veteran and his representative of the 
requirements to establish a disability rating.  The Board 
thus finds that the veteran has received sufficient notice of 
the information and evidence needed to support his claim for 
an initial higher rating, and has been provided ample 
opportunity to submit such information and evidence.  

The Board also finds that the pre-rating notice letter in 
March 2003 and the post-rating notice letter in March 2006, 
as discussed above, collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The March 2003 letter advised that VA is required to make 
reasonable efforts to obtain VA medical records and other 
records of which the veteran informed VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As discussed above, the first three of Pelegrini's content of 
notice requirements have been met in this appeal.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted evidence in support of his claims.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claims.  Accordingly, on these facts, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); 38 C.F.R. § 20.1102 (2006).  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating actions 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication.  The Board notes that 
the RO readjudicated the veteran's claim for a higher rating 
for major depressive disorder the same day that they provided 
him notice as to the evidence necessary to substantiate his 
claim for an initial higher rating; however, the record shows 
that the veteran was given an opportunity to submit 
additional evidence pertinent to his claim but did not submit 
such evidence prior to certification of his claim to the 
Board.  Therefore, readjudication of the veteran's claim was 
unnecessary.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp, 159 F.3d at 549; 38 C.F.R. § 20. 1102.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the March 2003 notice letter identified above.  The RO 
notified the veteran of the criteria for degree of disability 
and effective date of rating in a March 2006 letter, after 
the original adjudication of the veteran's claims.  

Regarding the veteran's claim for an initial higher rating, 
the Court held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the March 2006 SOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned and this notice was given 
in the March 2006 RO letter.  As stated above, the Board 
finds that the timing of the March 2006 RO letter is not 
prejudicial to the veteran.  The decision herein denies the 
claim for service connection for a left hip condition and no 
disability rating or effective date is being assigned.  In 
addition, the Board is denying the claim for an initial 
higher rating; therefore, no effective date is to be 
assigned.  Hence, there is no possibility of prejudice under 
the notice requirements of Dingess/Hartman regarding the 
veteran's increased rating and service connection claims.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim.  The 
RO obtained the appellant's service medical records and from 
those VA and private medical providers that the appellant 
identified as having relevant records.  The appellant was 
afforded a VA-contracted medical examination in connection 
with the claim for an initial higher rating for major 
depressive disorder, and the report of that examination is of 
record.  The appellant was scheduled for a hearing before the 
Board at his request, and the transcript of that hearing is 
of record, along with the evidence the veteran submitted in 
support of his claims during the hearing, are of record.  
Since the November 2006 Board hearing, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with either claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Secondary Service Connection for Left Hip Condition

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the claim for secondary 
service connection must be denied.

The first evidence of a left hip condition is found in a 
September 1998 VA examination report in which X-rays of the 
hips revealed degenerative joint disease manifested by 
sclerosis of the acetabular rim and slight irregularity of 
the femoral heads. 

A December 2002 private medical record from P.G., M.D. 
reveals that the veteran had painful range of motion of the 
left hip on examination with moderate pain with abduction and 
external rotation.  A magnetic resonance imaging (MRI) was 
recommended to rule out avascular necrosis problem.  The 
January 2003 private MRI of the left hip revealed no evidence 
of avascular necrosis or other abnormality involving the left 
hip.  There were small intramuscular lipoma, probably within 
the biceps femoris muscle.  There were also bilateral 
hydroceles. 

The veteran's service-connected orthopedic conditions include 
a lumbar spine disability, left knee disability, and a left 
ankle disability.  The aforementioned medical evidence shows 
that the veteran has a current left hip disability; however, 
there is no competent medical evidence or opinion even 
suggesting a relationship between his left hip disability and 
his service-connected orthopedic conditions.  

The Board emphasizes that the question of medical nexus is 
vital to a claim for service connection. However, in this 
case, the Board finds that the record does not include  
medical evidence to support the claim for secondary service 
connection.  

During his November 2006 Board hearing, the veteran stated 
that he was submitting a private medical record from his 
physician that stated that his left hip disability was 
related to his service-connected orthopedic conditions.  
However, the private medical record from R.J., M.D., dated in 
May 2006, gave no such nexus opinion.  The letter also did 
not discuss any left hip disability.  The remaining evidence 
of record is devoid of any showing of a nexus between the 
veteran's current left hip disability and his service-
connected orthopedic conditions.  Therefore, the Board finds 
that there is no evidence to show that the veteran's current 
left hip disability is related to his service-connected 
orthopedic conditions and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.  

In addition to medical evidence, the Board has considered the 
veteran's assertions in connection with the claim on appeal.  
However, as indicated above, the claim on appeal turns on a 
medical matter.  As a layman without appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative (i.e., persuasive) opinion on a medical 
matter-such as the question of whether there is a medical 
relationship between his left hip condition and his service-
connected orthopedic conditions.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.  

Under these circumstances, the Board concludes that the claim 
for secondary service connection for a left hip condition 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Rating for Major Depressive Disorder

Although the initial 30 percent rating for major depressive 
disorder has been assigned under Diagnostic Code 9434, the 
actual criteria for rating the veteran's disability is set 
forth in a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130, Diagnostic Codes 9201-9440.

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long - and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

A May 2004 VA mental status examination reveals that the 
veteran was alert and cooperative and his grooming was fair.  
He had no abnormal movements.  He denied paranoia and 
obsessions and somatic preoccupation.  He also denied 
suicidal and homicidal ideation.  He was oriented.  His 
language was intact in comprehension and expression.  His 
judgment and insight were both fair, his process was linear, 
and his speech was normal in rate and volume.  His mood was 
down.  His affect was euthymic and he denied auditory and 
visual hallucinations.  The Axis I diagnosis was major 
depressive disorder.  The veteran had described depressive 
and anxious symptoms.

In March 2005, the veteran underwent a VA examination.  The 
veteran reported that he was currently in school and attended 
one class a week.  He spent about 16 hours a week on his 
internship providing counseling.  He only needed to complete 
his thesis in order to finish his doctorate.  He reported 
that he had a very good relationship with his wife.  He also 
reported that he had been estranged from his daughter because 
she felt that he was too hard on her.  He had regular contact 
with his older son.  He described that his youngest son was 
his best friend.  He denied having any current friendships or 
social activities.  Regarding the veteran's current symptoms, 
he indicated some restriction of affect, some detachment from 
others, some irritability, and sleep difficulties.  He 
reported that he would sometimes "crash and burn" and felt 
very depressed for as much as two weeks or longer.  When he 
felt depressed he had no motivation and did not care about 
anything.  He acknowledged experiencing suicidal ideation, 
but stated that he was "too chicken" to carry through with 
it and did not want to leave his wife and son.

Mental status examination revealed that the veteran was 
casually dressed and appropriately groomed.  He made eye 
contact during the interview and was generally appropriate 
and cooperative.  He presented a labile and depressed mood 
and became very tearful when talking about some of his 
military experiences.  He also presented with significant 
anger and frustration about his experiences and a feeling 
that he had not received the help that he needed.  The rate, 
volume, and articulation of his speech were normal, his 
thought process was logical, and the content was appropriate 
to the examination.  He was fully oriented and there was no 
evidence of any delusional processes or hallucinations.  He 
acknowledged suicidal ideation without intent or plan and 
denied any homicidal ideation.  Regarding cognitive 
functioning, the veteran reported that he had found that he 
had a difficult time paying attention in his classes and he 
often noticed that he would take notes in class and then 
later not understand what they were.  However, he also 
acknowledged that this might be partly due to "senioritis" 
because he was about to complete his coursework.  He stated 
that he loved working with clients in his internship and that 
he was able to remember sessions with his clients from week 
to week.  The Axis I diagnosis was major depressive disorder, 
associated with medical conditions.  The VA examiner noted 
that the veteran did have some meaningful relationships with 
his wife and his two sons, but generally did not have 
friendships or social activities.  The examiner opined that 
the veteran's major depressive disorder caused significant 
impairment in social and occupational functioning.

After a careful review of the pertinent medical evidence in 
light of the above-noted criteria, the Board finds that, 
since the effective date of the grant of service connection, 
the symptoms associated with the veteran's major depressive 
disorder have been consistent with the criteria for no more 
than the assigned 30 percent rating.

The medical evidence reflects that the veteran's major 
depressive disorder has been characterized, primarily, by a 
depressed mood, some sleep impairment, some detachment from 
others, some irritability, anger, frustration, and suicidal 
ideation with no intent or plan.  These symptoms are 
reflective of occupational and social impairment with reduced 
reliability and productivity, the level of impairment 
contemplated in the currently assigned 30 percent disability 
rating.

At no point has the veteran's major depressive disorder 
symptomatology met the criteria for a rating in excess of 30 
percent.  As noted above, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to certain symptoms.  As 
noted, the veteran loves to work with clients in his 
internship and he can remember sessions with his clients.  
Also, although he was noted to have no friends, he has a good 
relationship with his wife and two sons.  Therefore, he is 
not shown to have difficulty in establishing and maintaining 
effective work and social relationships.  He is also not 
shown to have any impairment of memory.  The medical evidence 
does not show any circumstantial, circumlocutory, or 
stereotyped speech, as the evidence indicated that he had 
normal rate, volume, and articulation of speech and logical 
thought process.  In addition, he did not report having any 
panic attacks and the evidence does not indicate that he has 
difficulty in understanding complex commands.  The veteran's 
judgment and insight were not shown to be impaired.  Although 
he has a depressed mood, his depression was not shown to 
cause reduced reliability and productivity.  In this regard, 
the Board notes that the veteran is currently in a doctoral 
program, and although he reported having a lack of 
concentration in his classes, he did state that this was 
probably due to "senioritis," which is not related to his 
depression.  Therefore, the veteran's symptoms do not meet 
the criteria for a 50 percent rating under the General Rating 
Formula.  It logically follows that the criteria for a 70 
percent or the maximum 100 percent rating have, likewise, not 
been met.

The Board also points out that none of the GAF scores 
assigned during the appeal period provide any basis for 
assignment of an initial rating in excess of 30 percent for 
major depressive disorder.  Medical professionals have 
assigned the veteran GAF scores of 59 (on the May 2004 VA 
outpatient treatment) and 51 to 55 (on the March 2005 VA 
examination).  

According to DSM-IV, a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
While the veteran's GAF scores suggest more significant 
impairment than what is contemplated in the initial 30 
percent rating assigned, the Board notes that the veteran 
does not have any circumstantial speech or panic attacks.  
Further, he has not reported any conflicts with his peers or 
co-workers and only has one more class and to write a thesis 
before finishing a doctoral program.  In addition, when 
considered in light of the actual symptoms demonstrated, none 
of the assigned GAF scores provides a basis, alone, for 
assignment of any higher rating for the veteran's service-
connected major depressive disorder.  As such, there is no 
basis for the Board to conclude that the lowest assigned GAF 
of 51 is reflective of the level of impairment contemplated 
in the criteria for an initial rating in excess of 30 
percent.

For all the foregoing reasons, the Board must conclude that 
there is no basis for staged rating of the veteran's major 
depressive disorder, pursuant to Fenderson, and that the 
claim for a higher initial rating must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left hip condition, claimed as 
secondary to service-connected orthopedic conditions is 
denied.

An initial rating in excess of 30 percent for major 
depressive disorder is denied.




____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


